Citation Nr: 0844745	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a breast disorder.

2.  Entitlement to service connection for acid reflux, 
alternatively diagnoses as dyspepsia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2003 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of acid reflux, alternatively diagnoses as 
dyspepsia, is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The evidence of record does not show a current diagnosis of a 
breast disorder.


CONCLUSION OF LAW

A breast disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 


will seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's July 2005 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 


disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records and her identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board further finds that the veteran 
was afforded a medical examination to determine the presence, 
etiology, and severity of her breast disorder.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran submitted evidence directly to the Board that was 
not apart of the record at the time of RO adjudication.  See 
38 C.F.R. § 20.1304 (2008).  This evidence was not 
accompanied by a waiver of jurisdiction, but the evidence is 
not pertinent to the claims herein, and the Board finds that 
remanding the case to address this evidence is not warranted.  
Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Following a review of the evidence of record, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence demonstrated that the veteran 
does not have a breast disorder.

In May 2004, a treatment report revealed that the veteran had 
dense, fibrous tissue in her breasts, bilaterally.  In August 
2004, the veteran reported a lump in her right breast.  The 
diagnosis was "likely cyst" and a follow-up appointment was 
scheduled for the veteran to undergo ultrasound testing.  
Eight days later, the veteran reported for the scheduled 
ultrasound.  The resulting report noted no masses, and no 
cystic or solid lesions.  Moreover, there were no 
abnormalities identified.  In November 2004, the veteran 
sought treatment for breast tenderness; however, testing 
revealed she was negative for adenopathy, bilaterally, and 
negative for masses, bilaterally.  The diagnosis was dense 
fibrous breast tissue.  In a December 2004 treatment report, 
the diagnosis was deep fibrous tissue and cysts too small to 
aspirate.  

In August 2005, the veteran underwent a VA examination 
wherein she complained of tenderness with deep palpation over 
the entire breasts, bilaterally.  The examiner noted that the 
veteran's breasts were without any masses, dimpling, or 
retraction.  There was no discharge.  Ultimately, the 
diagnosis was bilateral breast tenderness.

In an April 2006 treatment report, the veteran stated that 
the lumps she found in her breasts leading up to the August 
2004 ultrasound had disappeared, and that other lumps 
manifested in other areas of either breast and disappeared in 
similar fashion.  Upon physical examination, it was noted 
there were several areas of normal breast tissue that were 
well-rounded, freely moveable, and smooth, with no 
characteristics 


of bad tissue.  There was some minor tenderness in the 
lateral quadrants of the left breast, but no masses were 
found and there was no discharge.  The breast examination was 
deemed normal.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for a breast disorder has not been presented and 
the appeal is denied.  Moreover, pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

To the extent that the veteran believes that she has breast 
disorder, the Board notes that as a layman, her statements 
are not competent medical evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for a breast disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a breast disorder is denied.


REMAND

Herein, the veteran is seeking entitlement to service 
connection for acid reflux, alternatively diagnoses as 
dyspepsia.  


As noted in her service medical records, the veteran was 
treated for gastritis and given a prescription of Prevacid in 
October 2004.  In a second inservice treatment report, also 
dated in October 2004, it was noted that the veteran's 
gastritis was slowly resolving.  

At the August 2005 VA examination, the veteran reported that 
she continued to take Prevacid and that she experiences 
abdominal discomfort when she takes aspirin or eats certain 
foods.  The veteran further reported no hematemesis, nausea, 
vomiting, unexplained weight loss, or anemia.  The examiner 
ultimately diagnosed dyspepsia, controlled by Prevacid 
without any evidence of gastric reflux disease.

Following the VA examination, the veteran's claims folder was 
replete with treatment records for abdominal pain, possible 
gall bladder disease/dysfunction, possible endometreitis, 
possible ovarian disorder, and possible gastroesophageal 
reflux disease, among other disorders and symptoms.  These 
records also included a November 2006 VA mental examination 
wherein the diagnoses were chronic post-traumatic stress 
disorder, obsessive-compulsive disorder, and major depressive 
disorder, in addition to the already service-connected 
anxiety disorder for which a 30 percent disability rating was 
assigned in December 2006.

With this said, however, the medical evidence of record 
failed to address the possible nexus between the veteran's 
currently diagnosed dyspepsia and her inservice gastritis.  
The medical evidence of record also failed to analyze the 
relationship between the veteran's currently diagnosed 
dyspepsia and her other physical and psychological disorders.  
Thus, the Board finds that a VA examination is required. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate VCAA 
notice to the veteran.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. 


§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated her for acid reflux or dyspepsia 
during the course of this appeal.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the veteran's service medical 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to the presence, 
severity, and etiology of any 
gastrointestinal disorder to include 
gastroesophageal reflux disease and 
dyspepsia.  If 


any such disorder is present, the examiner 
must then render an opinion as to 
relationship between the currently 
diagnosed disorder and the veteran's 
military service, to include the inservice 
diagnosis of gastritis.  Moreover, the 
examiner must opine as to whether any such 
disorder is related to or aggravated by 
the veteran's service-connected anxiety 
disorder.  A complete rationale for all 
opinions expressed, to include citation to 
specific medical documents in the claims 
file and supporting clinical findings, 
must be included in the examination 
report.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and her 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


